DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/05/2021, Claims 1-13 have been cancelled, and Claims15-26 are pending.

Election/Restriction
This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 has been cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Rosselli on 08/12/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

Claim 14 is CANCELLED.
	
Claim 15. (Currently Amended) A skirted hernia repair device, comprising: 
a first mesh layer configured to extend across a tissue opening, the first mesh layer having a first side and a second side; 
a skirt mesh layer positioned on the first side of the first mesh layer forming a pocket therebetween, the skirt mesh layer having an inner peripheral edge and an outer peripheral edge, the inner peripheral edge is continuous and defines an opening in the skirt mesh layer; 
a seam attaching the first mesh layer to the skirt mesh layer at or near the outer peripheral edge of the skirt mesh layer; and, 
a plurality of distinct reinforcement members positioned intermittently around the inner peripheral edge, the plurality of reinforcement members fixedly attaching the first mesh layer to the skirt mesh layer to prevent the pocket from inverting, wherein the plurality of reinforcement members are free of the inner peripheral edge and free of the outer peripheral edge, wherein the skirt mesh layer is spaced apart from the first mesh layer along the pocket creating a void therebetween, the void being positioned on both sides of the plurality of reinforcement members and extending to the opening.
	
REASONS FOR ALLOWANCE
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Vadurro (US PGPub 2003/0212461) and Cherok (US PGPub 2003/0130745), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 15 which recite, inter alia "a plurality of distinct reinforcement members positioned intermittently around the inner peripheral edge…wherein the skirt mesh layer is spaced apart from the first mesh layer along the pocket creating a void therebetween, the void being positioned on both sides of the plurality of reinforcement members and extending to the opening".  The novelty of this invention is the reinforcement members which are intermittently spaced creating distinct stable pockets. A more stable pocket enhances a surgeon's ability to identify the proper placement of a fastener to secure device and into the tissue.  As a result, recurrence rates decrease due to more stable implants and surgical time decreases due to more efficient procedures (Paragraph 0034). 
The closest prior arts of record Vadurro and Cherok teach skirted hernia repair devices similar to that of Claims 15 and 22, however the prior art of record does not disclose the claimed voids and distinct intermitted reinforcement members. As seen in Figure 2 of Vadurro, Vadurro fails to disclose a void extending on both sides of the reinforcement members (46 or 45). In regards to Vadurro failing to teach the claim language, see Applicant’s arguments, which were found to be persuasive, filed 08/05/2021. Furthermore, the other closest prior art of record, Cherok, fails to disclose the claimed subject matter of Claim 15. While Cherok appears to teach a void (60) on both sides of a reinforcement members (See Figure 5, provided below), Cherok fails to disclose distinct reinforcement members disposed intermittently around an inner peripheral edge of the skirt layer. Cherok discloses element 30 to be a stitch line, and thus is not intermittently spaced. The term intermittently is giving the broadest reasonable definition as being spaced at irregular intervals.

    PNG
    media_image1.png
    411
    608
    media_image1.png
    Greyscale

The prior art of records of record does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 22, which recites, inter alia “the plurality of reinforcement members including a first pair of first and second reinforcement members each having a first end extending from the inner peripheral edge of the skirt mesh layer to the outer peripheral edge of skirt mesh layer, wherein the second ends of the first and second reinforcement members of the first pair are closer to each other than the first ends of the first and second reinforcement members of the first pair”. The closest prior art of record, Roeber (US PGPub 2007/0299538) discloses a similar device, however fails to disclose that the second ends of the first and second reinforcement members of the first pair are closer to the first ends of reinforcement members. Roeber teaches, in Figures 6B (provided below) that the first ends (which extend from the inner peripheral edge) are closer together than the second ends, which is the opposite of that which is claimed.

    PNG
    media_image2.png
    367
    260
    media_image2.png
    Greyscale

Because none of the prior art documents of record teach a skirted hernia repair device as recited in Claims 15 and 22, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 15 and 22 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771